In an action in which a judgment of the Supreme Court, Rockland County, was entered January 4, 1971, inter alia, granting plaintiff a divorce after a non-jury trial, defendant appeals (1) from so much of the judgment as directed (a) an equal division of the contents of the marital home of the parties, (b) a sale of the home, the terms of the sale to be established by mutual agreement of the parties in this action, and equal division of the net proceeds of the *961sale and (c) that, if the parties are unable to agree as to the carrying out of said directions, application is to be made to the court for determination thereof; and (2) from an order of said court dated January 13. 1971 which denied defendant’s motion to set aside so much of the decision of the trial court as directed the sale of the home. Judgment reversed insofar as appealed from, on the law and in the interests of justice, without costs, and, as to the issues concerning the sale of the home and a division of assets, the action is severed and a new trial is granted. The questions of fact as to these issues were not considered on this appeal. On the court’s own motion, the action as to said issues is hereby consolidated with the action pending between the parties in the Supreme Court, Rockland County, for specific performance of an agreement in which the plaintiff herein agreed to convey the home to the defendant herein. Appeal from the order dismissed, without costs, as academic, in view of the determination herein on the appeal from the judgment. In our opinion, the interests of justice and orderly procedure require that the issues involved in the pending action for specific performance be resolved in conjunction with the issues in this divorce action as to the sale of the home and a division of assets. Rabin, P. J., Hopkins, Munder, Latham and Christ, JJ., concur.